Citation Nr: 1500072	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-46 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for benign prostatic hyperplasia (BPH), claimed as an enlarged prostate.

2.  Entitlement to service connection for rubella.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for residuals of a right elbow injury.

5.  Entitlement to service connection for residuals of a low back injury.

6.  Entitlement to service connection for residuals of a cervical spine injury.

7.  Entitlement to service connection for deviated septum.

8.  Entitlement to service connection for chronic sinusitis.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

11.  Entitlement to service connection for chronic bronchitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1987. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at an August 2014 hearing.  A transcript of the hearing is associated with the claims file. 



The issues of entitlement to service connection for deviated septum, chronic sinusitis, sleep apnea, COPD and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the August 2014 Board hearing that he requested a withdrawal of his appeal for the issues of entitlement to service connection for BPH, rubella, a heart disorder, residuals of a right wrist injury, residuals of a low back injury and residuals of a cervical spine injury.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to service connection for BPH, rubella, a heart disorder, residuals of a right wrist injury, residuals of a low back injury and residuals of a cervical spine injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in August 2014 that he wished to withdraw the service connection claims for BPH, rubella, a heart disorder, residuals of a right wrist injury, residuals of a low back injury and residuals of a cervical spine injury.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeal is dismissed insofar as these issues are concerned.


ORDER

The appeal is dismissed as to the issues of entitlement to service connection for BPH, rubella, a heart disorder, residuals of a right wrist injury, residuals of a low back injury and residuals of a cervical spine injury.


REMAND

With respect to the Veteran's service connection claims for sinusitis, deviated septum, bronchitis and COPD, the Veteran was provided with a VA examination in July 2008.  The examiner determined that she could not provide an opinion with respect to whether the Veteran's deviated septum, sinusitis and reduced diffusing capacity were caused by or the result of active duty service without resorting to mere speculation.  She only recited some of the evidence in the Veteran's service treatment record and did not provide an explanation for this opinion.  A December 1976 service treatment record documents that the Veteran had a history bronchitis and sinus problems.  A June 1981 service treatment record shows that the Veteran was diagnosed with acute sinusitis.  It appears that the examiner was unaware of the June 1981 diagnosis as she indicates that the c-file was silent for complaints or treatment for sinusitis after the December 1976 service treatment record.  With respect to the Veteran's service connection claim for bronchitis, the examiner determined that there was no evidence of residuals of bronchitis on the examination and no evidence of obstructive or ventilator dysfunction on a December 2007 pulmonary function test.  The Veteran's private treatment records shows that the Veteran had a diagnosis of COPD in March 2008 and a December 1976 service treatment record documented that the Veteran had a history of bronchitis.  The Veteran also testified in August 2014 that he experiences dyspnea and chronic coughing.  Based on the foregoing, the Board finds that the Veteran should be provided with a VA examination and opinion with respect to his service connection claims for deviated septum, sinusitis, bronchitis and COPD.

Regarding the Veteran's service connection claim for sleep apnea, the Veteran contends that the symptoms of his sleep apnea began during service.  His spouse testified at the August 2014 Board hearing that as early as the 1980's the Veteran had symptoms of loud snoring and he would gasp for air.  She stated that the onset of these symptoms occurred while she was married to the Veteran and during his active duty service.  The Veteran and his wife explained that these symptoms began in service and continued since he was discharged from service.  Post service treatment records shows that the Veteran was diagnosed with obstructive sleep apnea in December 2007 that was later confirmed by a sleep study test that was conducted in February 2008.  Thus, the Veteran should be provided with a VA examination and opinion with respect to his service connection claim for sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and the consent to obtain any outstanding VA and private treatment records with respect to his service connection claims on appeal. After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

2. After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination regarding the Veteran's service connection claims for deviated septum and chronic sinusitis.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's deviated septum and chronic sinusitis or any other sinus disability found on examination is at least as likely as not (i.e., a fifty percent or greater probability) had its onset in service or is otherwise related to the Veteran's active military service to include any symptoms and diagnoses shown in service.

The examiner should provide an explanation for all conclusions reached.  

With respect the Veteran's service connection claim for sinusitis, the examiner is requested to discuss the December 1976 service treatment record that notes the Veteran had a history of sinus problems and a June 1981 service treatment record that documents a diagnosis of acute sinusitis.  The examiner should also address the Veteran's statements of recurrent sinus problems since discharge from military service.

With respect the Veteran's service connection claim for deviated septum, the examiner is requested to discuss the December 1976 service treatment record documenting that the Veteran had deviated septum.  

3. After directive 1 has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination regarding his service connection claims for bronchitis and COPD.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran has chronic bronchitis, COPD and/or any other respiratory disorder and whether such disability or disabilities are at least as likely as not (i.e., a fifty percent or greater probability) had its onset during service or is otherwise related to the Veteran's active military service to include any symptoms shown in service.  

The examiner should provide an explanation for all conclusions reached.  The examiner is requested to discuss the December 1976 service treatment record that notes the Veteran had a history of bronchitis.  The examiner should also address the Veteran's statements of respiratory symptoms to include a chronic cough and dyspnea since discharge from military service.

4. After directive 1 has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination for his sleep apnea claim.  The claims file and a copy of this remand must be made available to the examiner for review and the examination report should reflect that the claims file was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's sleep apnea is at least as likely as not (i.e., a fifty percent or greater probability) related to the Veteran's active military service to include the credible report of snoring and gasping for air while sleeping during service. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to address the lay statements from the Veteran and his wife that he experienced symptoms of loud snoring and gasping for air while sleeping during service with continuous symptoms since discharge from service.

5. Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


